Case 1:11-cv-00691-LAK-RWL Document 2204-1 Filed 05/16/19 Page 1 of 5




                        EXHIBIT 1
     Case 1:11-cv-00691-LAK-RWL Document 2204-1 Filed 05/16/19 Page 2 of 5



                                                                  Page 1

 1
 2      UNITED STATES DISTRICT COURT
 3      SOUTHERN DISTRICT OF NEW YORK
 4       C.A. No. 11 Civ. 0691 (LAK)
 5      -----------------------------------x
        CHEVRON CORPORATION,
 6
                    Plaintiff,
 7
 8
               - against -
 9
10
        STEVEN DONZIGER, et al.,
11
                    Defendants.
12      -----------------------------------x
                       June 25, 2018
13                     10:07 a.m.
14
15             Videotaped Deposition of STEVEN
16      DONZIGER, taken by Plaintiff, pursuant to
17      Order, held at the offices of Gibson Dunn &
18      Crutcher LLP, 200 Park Avenue, New York,
19      New York, before Todd DeSimone, a
20      Registered Professional Reporter and Notary
21      Public of the State of New York.
22
23
24
25

                                  Veritext Legal Solutions
     212-267-6868                   www.veritext.com                 516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2204-1 Filed 05/16/19 Page 3 of 5


                                              Page 50                                                Page 52
 1              DONZIGER                                 1              DONZIGER
 2      Q. Grinberg?                                     2       Q. You don't own property in any
 3      A. Grinberg.                                     3   foreign country?
 4            For bank stuff -- well, that's             4       A. No.
 5   not your question.                                  5       Q. You state in the next paragraph
 6      Q. My question was how did you                   6   "My bank accounts as follows," and then you
 7   search for responsive documents?                    7   list five TD Bank accounts. Do you see
 8      A. Well, that's one thing I did.                 8   that?
 9   I don't really recall -- I don't really             9       A. Yes.
10   recall -- in e-mail?                               10       Q. You go on to say "A printout
11      Q. No, electronically.                          11   from the TD website reflecting the current
12      A. You are talking about e-mail?                12   status of these accounts is attached. I
13      Q. I'm talking about                            13   hereby attest that these are the only bank
14   electronically.                                    14   accounts I presently use and the only bank
15      A. I don't know. I put in various               15   accounts I have used since March 4, 2014."
16   search terms.                                      16            Is that an accurate statement?
17      Q. Do you recall the search terms               17       A. Well, they are the only bank
18   you used other than "Sullivan" and                 18   accounts I presently use. As I read this
19   "Elliott"?                                         19   now, I will sort of modify it slightly,
20      A. Not really, but I want to be                 20   because it is possible that other bank
21   very, very clear.                                  21   accounts at TD were opened and maybe closed
22      Q. You need to let me finish my                 22   during that period of time. So maybe there
23   question because the court reporter can't          23   is another bank account or two, but they
24   get us talking over one another. Go ahead.         24   were all sort of part of the same group of
25      A. Well, I thought I was talking                25   accounts.
                                              Page 51                                                Page 53
 1              DONZIGER                                 1              DONZIGER
 2   over you.                                           2       Q. Well, before stating and
 3       Q. You were.                                    3   underlining "The only bank accounts I have
 4       A. Can you read the question back               4   used since March 14th, 2014," what
 5   or say it again, please?                            5   diligence did you do to confirm that
 6           MS. NEUMAN: What was the last               6   statement?
 7   question or part thereof?                           7       A. Well, I went to my bank and
 8           (The record was read.)                      8   talked to the person at the bank and said I
 9       A. Well, I was searching for the                9   need all my accounts since 2014. So I
10   Elliott meeting e-mails that I might have          10   think that's accurate, but I'm not 100
11   had. You know, I don't recall any other            11   percent sure.
12   search terms at this point.                        12       Q. Did you do anything else other
13       Q. Can we turn to Exhibit 5307,                13   than ask someone at the bank? Did you look
14   page 3, in response to RFP No. 1 you state         14   at your own documents, for example?
15   "I do not, to my knowledge, own or control         15       A. Well, I count on the bank to
16   any foreign assets."                               16   keep my documents. Just to be clear, and
17           Do you see that?                           17   this is a general matter, if you will allow
18       A. Yes.                                        18   me, I work alone, I have no assistant, I
19       Q. Do you have any reason to                   19   have no associates and I have no secretary,
20   believe you would own foreign assets that          20   okay? So a lot of my reliance for document
21   you wouldn't be aware of?                          21   preservation is on the institutions that I
22       A. No.                                         22   do business with.
23       Q. You don't have any foreign bank             23       Q. Do you do -- you don't work
24   accounts?                                          24   with Mr. Page?
25       A. No.                                         25       A. We are colleagues, but he
                                                                                        14 (Pages 50 - 53)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                   516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2204-1 Filed 05/16/19 Page 4 of 5


                                             Page 106                                               Page 108
 1              DONZIGER                                 1             DONZIGER
 2       Q. You indicate on --                           2           Now, returning your attention
 3       A. I'm going to say this for the                3   to Exhibit 5313, you indicate that funds
 4   record, okay, I'm here in good faith. You           4   are to be wired both to yourself and to
 5   have yet -- it is now, I don't know, 12:30,         5   Laura B. Miller at a Citibank account. Do
 6   you have yet to ask me about what happened          6   you see that?
 7   at the Elliott meeting. I am not going to           7       A. Yes.
 8   sit here all day while you go through this          8       Q. Do you have funds that are due
 9   little game you are playing and try to ask          9   and payable to you wired to Ms. Miller's
10   me questions that are beyond the scope of          10   account on a regular basis?
11   this very limited deposition. So if you            11       A. No. That wire never happened.
12   want to get information about the Elliott          12       Q. Why is part of this money being
13   meeting, you should start asking questions         13   directed to Ms. Miller?
14   now, because I'm telling you and I'm               14       A. Because I periodically give my
15   warning you, I'm not going to sit here all         15   wife money to pay living expenses.
16   day and go through this. You are wasting           16       Q. Have any other funds that were
17   time.                                              17   raised in connection with the Ecuador
18       Q. Mr. Donziger --                             18   judgment been paid to Ms. Miller at your
19       A. You are wasting time, Andrea.               19   direction?
20       Q. This is a discovery deposition.             20       A. No.
21       A. No, it doesn't give you --                  21       Q. Have any funds --
22       Q. Are you going to even let me                22       A. No funds have been paid to
23   finish? I didn't interrupt you.                    23   Ms. Miller from the Ecuador judgment as far
24       A. Go ahead.                                   24   as I know.
25       Q. This is a discovery deposition.             25       Q. Have any funds that are --
                                             Page 107                                               Page 109
 1             DONZIGER                                  1             DONZIGER
 2   All of my questions are appropriate. I              2       A. I'm sorry, from funds raised
 3   don't agree with your refusals to answer,           3   for the case have been paid to Ms. Miller,
 4   but they are what they are. We will make a          4   my wife.
 5   record of your refusals, then we will make          5       Q. Have any funds raised in
 6   an appropriate motion to compel. That's             6   connection with the Ecuador judgment since
 7   how the process works if you are going to           7   March of 2014 been paid to anybody other
 8   refuse to answer. So don't threaten me or           8   than yourself for your benefit?
 9   claim that you are being harassed when I            9       A. Not that I'm aware of.
10   have been absolutely 100 percent polite to         10       Q. I'm going to mark as Exhibit
11   you, which the video will show.                    11   5314 a compilation prepared from documents
12      A. Well, I didn't accuse you of                 12   produced by Ms. Sullivan.
13   being impolite. I'm simply saying that the         13           (Plaintiff's Exhibit 5314
14   questions you are asking go beyond the             14   marked for identification.)
15   scope of the deposition as ordered by Judge        15       A. Is this a Gibson Dunn document?
16   Kaplan. So why don't you --                        16       Q. Yes, sir. But it has Bates
17      Q. We disagree about that, sir.                 17   numbers from Ms. Sullivan's production. It
18   So I'm going to ask my questions.                  18   is a summary document.
19      A. Well, let me tell you what we                19           Looking at page 1 of Exhibit
20   do agree about. We agree that the Elliott          20   5314, there's a $50,000 deposit to your
21   meeting is something that Judge Kaplan             21   Relationship Checking 2265 on January 25th,
22   ordered, so why don't we focus on what we          22   2016. Do you see that?
23   agree on and get that information out.             23       A. Yes.
24      Q. I will take the deposition as I              24       Q. Are those funds that were
25   believe it is appropriate.                         25   raised in connection with the Ecuador case?
                                                                                     28 (Pages 106 - 109)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                   516-608-2400
Case 1:11-cv-00691-LAK-RWL Document 2204-1 Filed 05/16/19 Page 5 of 5


                                            Page 110                                                Page 112
 1             DONZIGER                                 1             DONZIGER
 2      A. This is beyond the scope.                    2   Mr. Lenczner's firm, do you still have
 3      Q. You did not identify account                 3   those funds?
 4   2265 as one of the accounts you have used          4      A. Beyond the scope.
 5   since 2014. Is there a reason you didn't           5      Q. Were the monies that were paid
 6   disclose that account?                             6   to you by Mr. Lenczner's firm, did they
 7      A. No. I mentioned there might                  7   originate with a funder of the litigation?
 8   have been other accounts and maybe there           8      A. It is beyond the scope.
 9   was. I don't know. I already said that I           9      Q. Do you have any e-mails or
10   gave you the current universe, which is           10   other documents relating to your receipt of
11   what you are entitled to know, and I said         11   these funds?
12   that there might have been other accounts         12      A. Beyond the scope.
13   that have been opened and closed.                 13      Q. Did you direct these monies to
14      Q. Have you, since March of 2014,              14   be paid first to Mr. Lenczner and then have
15   have you banked anywhere other than TD?           15   Mr. Lenczner transfer them to you?
16      A. I had sort of a complicated                 16      A. Beyond the scope.
17   history, because during RICO I got asked to       17      Q. You have indicated in your
18   leave my prior bank where I banked for            18   discovery responses that since 2014 your
19   many, many years.                                 19   only income has been from working on this
20      Q. Chase?                                      20   case and two rental properties.
21      A. Chase. I don't remember                     21      A. Yes.
22   exactly when that happened. I think it was        22      Q. Do all of the deposits shown on
23   during the trial or sometime before or            23   Exhibit 5314 relate to your work on the
24   after. I don't remember. That's why I'm           24   Ecuador matter?
25   at TD Bank because Chase asked me to leave.       25      A. Andrea, there is a lot of
                                            Page 111                                                Page 113
 1             DONZIGER                                 1             DONZIGER
 2   So I then went to TD Bank and started              2   deposits here. You just gave me the
 3   banking at TD. I don't remember exactly            3   document. I have no way of answering that
 4   the date I started, I think it was prior to        4   question without studying this document.
 5   the RICO judgment, and I opened accounts.          5   But, in any event, it is beyond the scope
 6      Q. Did you bank anywhere between                6   of the deposition. There is dozens of
 7   Chase and TD or you went --                        7   transactions.
 8      A. I don't believe I did. I went                8       Q. Well, these are all deposits.
 9   to TD.                                             9   You have signed discovery responses
10      Q. And other than having other TD              10   indicating that you have a very limited
11   accounts that you may not have identified,        11   number of sources of income.
12   do you have accounts at any other financial       12       A. I do. I do.
13   institutions that you haven't identified?         13       Q. So of these two pages of
14      A. Well, I put it in my responses.             14   deposits, and for clarification --
15   I had an account at Schwab.                       15       A. I mean, it looks like there is
16      Q. Anywhere else?                              16   more than two pages of deposits, first of
17      A. I don't believe so.                         17   all.
18      Q. Returning your attention to                 18       Q. There is not. I will clarify
19   Exhibit 5314, there are a total of $488,450       19   it for you.
20   worth of payments from the Lenczner Slaght        20       A. Okay.
21   Royce & Smith firm, that's the Canadian           21       Q. The first two pages put the
22   counsel for the plaintiffs, made to you in        22   transactions, organize them by source. The
23   2016. What are the origin of these funds?         23   second two pages organize them by your
24      A. Beyond the scope.                           24   different bank accounts. So there is only
25      Q. The $488,450 paid to you by                 25   two pages of transactions.
                                                                                     29 (Pages 110 - 113)
                                      Veritext Legal Solutions
212-267-6868                            www.veritext.com                                    516-608-2400
